In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                 ________________________

                                      No. 07-19-00160-CR
                                  ________________________


                       RAYMOND JOSEPH JARAMILLO, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE


                            On Appeal from the 320th District Court
                                     Potter County, Texas
              Trial Court No. 56,256-D; Honorable Pamela Cook Sirmon, Presiding


                                          August 19, 2019

                                MEMORANDUM OPINION
                     Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Pending before this court is the Motion for Voluntary Dismissal in Criminal Case of

Appellant, Raymond Joseph Jaramillo, in which he moves to have his notice of appeal

withdrawn and this appeal dismissed. In 2008, Appellant was convicted of aggravated

assault with a deadly weapon,1 sentenced to fifteen years confinement, and assessed a


      1   TEX. PENAL CODE ANN. § 22.02(a)(2) (West 2019).
$10,000 fine. We affirmed his conviction in Jaramillo v. State, No. 07-08-00148-CR, 2009

Tex. App. LEXIS 1781, at *16 (Tex. App.—Amarillo Mar. 13, 2009, no pet.) (mem. op.,

not designated for publication).            In 2019, Appellant filed a Chapter 64 Motion for

Comparison Testing and a motion for appointment of counsel in the trial court pursuant

to Chapter 64 of the Code of Criminal Procedure. On April 3, 2019, the trial court signed

an Order Denying Defendant’s Motions for Comparison Testing and Appointment of

Counsel. Appellant appealed from the trial court’s order, proceeding pro se.


        As required by Rule of Appellate Procedure 42.2(a), the motion to dismiss is signed

by Appellant.2 No decision of this court having been delivered, the motion is granted, and

the appeal is dismissed. No motion for rehearing will be entertained and our mandate will

issue forthwith.




                                                                    Per Curiam


Do not publish.




        2 In his motion to dismiss, Appellant requests leave to file a petition for writ of mandamus concerning

the same subject matter as his appeal. He has filed the petition with this court. As leave of court is not
required to commence an original proceeding under Rule of Appellate Procedure 52, his petition for writ of
mandamus has been filed and is pending in cause number 07-19-00287-CV, In re Raymond Joseph
Jamarillo, Relator.

                                                      2